

117 HRES 709 IH: Recognizing that the land that is now known as the United States of America was originally inhabited by indigenous peoples known as Native Americans, Native Hawaiians, and Alaska Natives.
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 709IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Ms. Norton submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONRecognizing that the land that is now known as the United States of America was originally inhabited by indigenous peoples known as Native Americans, Native Hawaiians, and Alaska Natives.Whereas a land acknowledgment is a formal statement that recognizes and respects indigenous peoples as the original and traditional stewards of a given geographic area and the enduring relationship that exists between indigenous peoples and their ancestral lands;Whereas a formal statement of a land acknowledgment is a proper method to recognize the traditions of indigenous peoples and ancestral land;Whereas a land acknowledgment is a practice that honors and respects contemporary indigenous peoples’ connection to their ancestral lands;Whereas a land acknowledgment is an expression of gratitude and appreciation to Tribes who first resided in this country;Whereas a land acknowledgment serves as a reminder and a reflection on the impacts of colonialism, past and present;Whereas a land acknowledgment recognizes indigenous peoples’ voices that have been devalued in past contexts;Whereas a land acknowledgment is a way to show both gratitude and appreciation for those who were first on the land and encourages a broadening of awareness of indigenous peoples; andWhereas it is encouraged that formal land acknowledgments be performed at introductions of public and ceremonial events: Now, therefore, be itThat the House of Representatives—(1)honors the legacy of indigenous peoples who inhabited the land before the establishment of the United States of America and continue to live in relationship with their ancestral homelands today, and recognizes their significance and ongoing contributions to the United States; and(2)calls on State and local governments to encourage formal land acknowledgments, whether verbal or written, before public or ceremonial events.